WHATLEY, Judge.
Kathryn Brend (the Wife) appeals and David Brend (the Husband) cross-appeals the final judgment of dissolution of marriage. We affirm all issues except for the Wife’s claim regarding child support obligations. The parties have one child who is now eight years of age. The Husband was ordered to pay the Wife $330.99 per month in child support. However, the trial court erroneously computed this amount based on the parties’ gross incomes, rather than their net incomes. See § 61.30(9), Fla. Stat. (2009); see also Finney v. Finney, 995 So.2d 579 (Fla. 1st DCA 2008). The Husband agrees that remand is appropriate. Based on the recalculation of child support, the trial court will need to review the uncovered medical and dental expenses for the minor child, which the trial court ordered be divided equally between the parties. The trial court will also need to determine the status of the tax deduction for the minor child for Internal Revenue Service purposes.
Accordingly, we affirm the final judgment of dissolution but reverse the award of child support and remand with directions consistent with this opinion.
Affirmed in part, reversed in part, and remanded.
NORTHCUTT and WALLACE, JJ., Concur.